Name: Commission Regulation (EU) 2015/1536 of 16 September 2015 amending Regulation (EU) No 1321/2014 as regards alignment of rules for continuing airworthiness with Regulation (EC) No 216/2008, critical maintenance tasks and aircraft continuing airworthiness monitoring (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  transport policy;  air and space transport;  production
 Date Published: nan

 17.9.2015 EN Official Journal of the European Union L 241/16 COMMISSION REGULATION (EU) 2015/1536 of 16 September 2015 amending Regulation (EU) No 1321/2014 as regards alignment of rules for continuing airworthiness with Regulation (EC) No 216/2008, critical maintenance tasks and aircraft continuing airworthiness monitoring (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Articles 5(5) and 8(5) thereof, Whereas: (1) Commission Regulation (EU) No 1321/2014 (2) establishes detailed rules on the continuing airworthiness of aircraft and aeronautical products, parts and appliances. (2) Annex IV to Regulation (EC) No 216/2008 establishes continuing airworthiness requirements for the operation of aircraft, including requirements for organisations managing the continuing airworthiness of complex motor-powered aircraft and aircraft operated for commercial purposes. Regulation (EU) No 1321/2014 should be updated to ensure that those requirements are implemented. (3) It is necessary to establish the conditions under which air carriers licenced in accordance with Regulation (EC) No 1008/2008 of the European Parliament and of the Council (3) may operate aircraft registered in a third country, in order to ensure that the relevant essential requirements set out in Annex IV to Regulation (EC) No 216/2008 are complied with. (4) It is necessary to ensure uniform application of the requirements of the aircraft continuing airworthiness monitoring programme within the Union. To that end, the provisions contained in Annex I to Regulation (EU) No 1321/2014 concerning the implementation by the competent authorities of an aircraft continuing airworthiness monitoring programme should be amended. (5) It is necessary to mitigate the risks associated to the performance of maintenance and in particular to ensure that the necessary measures are taken by the persons and organisations concerned to detect errors made during the performance of maintenance that may affect flight safety. Therefore, the requirements for performance of maintenance set out in Annex I and Annex II to Regulation (EU) No 1321/2014 should be amended. (6) Regulation (EU) No 1321/2014 should therefore be amended accordingly. (7) It is necessary to provide sufficient time for the aeronautical industry and Member States' administrations to adapt to the amended regulatory framework. A differed application date should therefore be provided for this Regulation as a whole. (8) The measures provided for in this Regulation are in accordance with the opinion of the European Aviation Safety Agency submitted pursuant to Article 19(1) of Regulation (EC) No 216/2008. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1321/2014 is amended as follows: (1) Article 1 is replaced by the following: Article 1 Subject-matter and scope This Regulation establishes common technical requirements and administrative procedures to ensure: (a) the continuing airworthiness of aircraft, including any component for installation thereto, which are: (i) registered in a Member State, unless their regulatory safety oversight has been delegated to a third country and they are not used by an EU operator; or (ii) registered in a third country and used by an EU operator, where their regulatory safety oversight has been delegated to a Member State; (b) compliance with the essential requirements set out in Regulation (EC) No 216/2008 for continuing airworthiness of aircraft registered in a third country and components for installation thereon for which their regulatory safety oversight has not been delegated to a Member State that are dry leased-in by a licence air carrier in accordance with Regulation (EC) No 1008/2008 of the European Parliament and the Council (4). (4) Regulation (EC) No 1008/2008 of the European Parliament and of the Council of 24 September 2008 on common rules for the operation of air services in the Community (OJ L 293, 31.10.2008, p. 3).." (2) Article 2 is amended as follows: (a) Point (g) is replaced by the following: (g) commercial air transport (CAT) operation  means an aircraft operation to transport passengers, cargo or mail for remuneration or other valuable consideration; (b) The following points are added: (n) critical maintenance task  means a maintenance task that involves the assembly or any disturbance of a system or any part on an aircraft, engine or propeller that, if an error occurred during its performance, could directly endanger the flight safety; (o) commercial specialised operations  means those operations subject to the requirements of Part-ORO, Subpart-SPO set out in Annex III to Commission Regulation (EU) No 965/2012 (5); (p) limited operations  means the operations of other-than-complex motor-powered aircraft for: (i) cost-shared flights by private individuals, on the condition that the direct cost is shared by all the occupants of the aircraft, pilot included and the number of persons sharing the direct costs is limited to six; (ii) competition flights or flying displays, on the condition that the remuneration or any valuable consideration given for such flights is limited to recovery of direct costs and a proportionate contribution to annual costs, as well as prizes of no more than a value specified by the competent authority; (iii) introductory flights, parachute dropping, sailplane towing or aerobatic flights performed either by a training organisation having its principal place of business in a Member State and approved in accordance with Commission Regulation (EU) No 1178/2011 (6), or by an organisation created with the aim of promoting aerial sport or leisure aviation, on the condition that the aircraft is operated by the organisation on the basis of ownership or dry lease, that the flight does not generate profits distributed outside of the organisation, and that whenever non-members of the organisation are involved, such flights represent only a marginal activity of the organisation; For the purpose of this Regulation, limited operations  are not considered as CAT operations or commercial specialised operations; (q) introductory flight  means introductory flight  as defined in Article 2(9) of Regulation (EU) No 965/2012; (r) competition flight  means competition flight  as defined in Article 2(10) of Regulation (EU) No 965/2012; (s) flying display  means flying display  as defined in Article 2(11) of Regulation (EU) No 965/2012. (5) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1)." (6) Commission Regulation (EU) No 1178/2011 of 3 November 2011 laying down technical requirements and administrative procedures related to civil aviation aircrew pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 311, 25.11.2011, p. 1)." (3) Article 3 is amended as follows: (a) Paragraphs 1, 2 and 3 are replaced by the following: 1. The continuing airworthiness of aircraft referred to in Article 1(a) and components for installation thereon shall be ensured in accordance with the provisions of Annex I. 2. Organisations and personnel involved in the continuing airworthiness of aircraft referred to in Article 1(a) and components for installation thereon, including maintenance, shall comply with Annex I and where appropriate the provisions specified in Articles 4 and 5. 3. By way of derogation from paragraph 1, the continuing airworthiness of aircraft referred to in Article 1(a) holding a permit to fly, shall be ensured on the basis of the specific continuing airworthiness arrangements as defined in the permit to fly issued in accordance with Annex I (Part-21) to Commission Regulation (EU) No 748/2012. (b) The following paragraph 5 is added: 5. The continuing airworthiness of aircraft referred to in Article 1(b) and components for installation thereon shall be ensured in accordance with the provisions of Annex Va. (4) In Article 4, paragraph 1 is replaced by the following: 1. Maintenance organisation approvals shall be issued in accordance with the provisions of Annex I, Subpart F, or Annex II. (5) Article 8 is amended as follows: (a) In paragraph 2, the following point (c) is added: (c) for aircraft registered in a third country and dry leased-in by air carriers licenced in accordance with Regulation (EC) No 1008/2008, until 25 August 2017, the requirements of Annex Va. (b) The following paragraph 2a is inserted: 2a. By way of derogation from paragraph 1, the requirements for aircraft used for commercial specialised operations and CAT other than those by air carriers licenced in accordance with Regulation (EC) No 1008/2008, set out in Regulation (EU) No 965/2012, as amended by Regulation (EU) No 379/2014 (7), shall apply from 21 April 2017. Until that time:  The provisions of Annex I, point M.A.201(f) shall apply to complex motor-powered aircraft used by operators requested by a Member State to hold a certificate for commercial operations other than licence air carriers in accordance with Regulation (EC) No 1008/2008 and to commercial ATOs;  The provisions of Annex I, point M.A.201(h) shall apply to other than complex motor-powered aircraft, used by operators requested by a Member State to hold a certificate for commercial operations other than licence air carriers in accordance with Regulation (EC) No 1008/2008 and to commercial ATOs;  The provisions of Annex I, point M.A.306(a) shall apply to aircraft used by licence air carriers in accordance with Regulation (EC) No 1008/2008 and aircraft used by operators requested by a Member State to hold a certificate for commercial operations;  The provisions of Annex I, point M.A.801(c) shall apply to ELA1 not used by licence air carriers in accordance with Regulation (EC) No 1008/2008 and not used by commercial ATOs;  The provisions of Annex I, point M.A.803(b) shall apply to non-complex motor-powered aircraft of 2 730 kg MTOM and below, sailplane, powered sailplane or balloon, not used by licence air carriers in accordance with Regulation (EC) No 1008/2008, or by operators requested by a Member State to hold a certificate for commercial operations, or by commercial ATOs;  The provisions of Annex I, point M.A.901(g) shall apply to ELA1 aircraft not used by licence air carriers in accordance with Regulation (EC) No 1008/2008, or by operators requested by a Member State to hold a certificate for commercial operations, or by commercial ATOs. (7) Commission Regulation (EU) No 379/2014 of 7 April 2014 amending Commission Regulation (EU) No 965/2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 123, 24.4.2014, p. 1)." (6) Annex I (Part-M) is amended in accordance with Annex I to this Regulation. (7) Annex II (Part-145) is amended in accordance with Annex II to this Regulation. (8) Annex III (Part-66) is amended in accordance with Annex III to this Regulation. (9) The text set out in Annex IV to this Regulation is inserted as Annex Va (Part-T). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 25 August 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EU) No 1321/2014 of 26 November 2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 362, 17.12.2014, p. 1). (3) Regulation (EC) No 1008/2008 of the European Parliament and of the Council of 24 September 2008 on common rules for the operation of air services in the Community (OJ L 293, 31.10.2008, p. 3). ANNEX I Annex I (Part-M) to Regulation (EU) No 1321/2014 is amended as follows: (1) The table of contents is amended as follows: (a) The title of point M.A.306 is replaced by M.A.306 Aircraft technical log system; (b) Appendix I is replaced by Appendix I  Continuing airworthiness management contract; (2) In point M.1, point 4 is replaced by the following: 4. for the approval of maintenance programmes, (i) the authority designated by the Member State of registry; or (ii) if agreed with the Member State of registry prior to the approval of the maintenance programme: (a) the authority designated by the State where the operator has its principal place of business or is established or residing; or (b) the authority responsible for the oversight of the continuing airworthiness management organisation managing the continuing airworthiness of the aircraft, or with which a limited contract in accordance with M.A.201(i)(3) has been made by the owner.; (3) In point M.A.201, points (d), (e), (f), (g), (h), (i) and (j) are replaced by the following: (d) The pilot-in-command or, in the case of air carriers licenced in accordance with Regulation (EC) No 1008/2008, the operator shall be responsible for the satisfactory accomplishment of the pre-flight inspection. This inspection must be carried out by the pilot or another qualified person but need not be carried out by an approved maintenance organisation or by Part-66 certifying staff. (e) In the case of aircraft used by licenced air carriers in accordance with Regulation (EC) No 1008/2008, the operator is responsible for the continuing airworthiness of the aircraft it operates and shall: (1) ensure that no flight takes place unless the conditions defined in point (a) are met; (2) be approved, as part of its air operator certificate, as a continuing airworthiness management organisation pursuant to M.A. Subpart G (CAMO) for the aircraft it operates; and (3) be approved in accordance with Part-145 or establish a contract in accordance with M.A.708(c) with such organisation. (f) For complex motor-powered aircraft used for commercial specialised operations, or CAT other than those by air carriers licenced in accordance with Regulation (EC) No 1008/2008, or commercial ATOs, the operator shall ensure that: (1) no flight takes place unless the conditions defined in paragraph (a) are met; (2) the tasks associated with continuing airworthiness are performed by an approved CAMO. When the operator is not CAMO approved itself then the operator shall establish a written contract in accordance with Appendix I with such an organisation, and (3) the CAMO referred to in (2) is approved in accordance with Part-145 for the maintenance of the aircraft and components for installation thereon, or it has established a contract in accordance with M.A.708(c) with such organisations. (g) For complex motor-powered aircraft not included in point (e) or point (f), the owner shall ensure that: (1) no flight takes place unless the conditions defined in paragraph (a) are met; (2) the tasks associated with continuing airworthiness are performed by an approved CAMO. When the owner is not CAMO approved itself then the owner shall establish a written contract in accordance with Appendix I with such an organisation, and (3) the CAMO referred to in (2) is approved in accordance with Part-145 for the maintenance of the aircraft and components for installation thereon, or it has established a contract in accordance with M.A.708(c) with such organisations. (h) For other than complex motor-powered aircraft, used for commercial specialised operations, or CAT other than those by licenced air carriers in accordance with Regulation (EC) No 1008/2008, or commercial ATOs, the operator shall ensure that: (1) no flight takes place unless the conditions defined in point (a) are met; (2) the tasks associated with continuing airworthiness are performed by an approved CAMO. When the operator is not CAMO approved itself then the operator shall establish a written contract in accordance with Appendix I with such an organisation, and (3) the CAMO referred to in point (2) is approved in accordance with Part-M Subpart-F or Part-145 for the maintenance of the aircraft and components for installation thereon, or it has established a contract in accordance with M.A.708(c) with such organisations. (i) For other than complex motor-powered aircraft not included in point (e) or (h), or used for limited operations , the owner is responsible for ensuring that no flight takes place unless the conditions defined in point (a) are met. To that end, the owner shall: (1) contract the tasks associated with continuing airworthiness to an approved CAMO though a written contract in accordance with Appendix I, which will transfer the responsibility for the accomplishment of these tasks to the contracted CAMO, or; (2) manage the continuing airworthiness of the aircraft under its own responsibility, without contracting an approved CAMO, or; (3) manage the continuing airworthiness of the aircraft under its own responsibility and establish a limited contract for the development of the maintenance programme and for processing its approval in accordance with point M.A.302 with:  an approved CAMO, or  in the case of ELA2 aircraft, a Part-145 or M.A. Subpart F maintenance organisation. This limited contract transfers the responsibility for the development and, except in the case where a declaration is issued by the owner in accordance with M.A.302(h), processing the approval of the maintenance programme to the contracted organisation. (j) The owner/operator shall ensure that any person authorised by the competent authority is granted access to any of its facilities, aircraft or documents related to its activities, including any subcontracted activities, to determine compliance with this Part.; (4) Point M.A.301 is amended as follows: (a) Point 2 is replaced by the following: 2. the rectification in accordance with data specified in point M.A.304 and/or point M.A.401, as applicable, of any defect and damage affecting safe operation taking into account, the minimum equipment list (MEL) and configuration deviation list, when applicable;; (b) Point 4 is replaced by the following: 4. for all complex motor-powered aircraft or aircraft used by licenced air carriers in accordance with Regulation (EC) No 1008/2008, the analysis of the effectiveness of the M.A.302 approved maintenance programme;; (c) Point 7 is replaced by the following: 7. for non-mandatory modifications and/or inspections, for all complex motor-powered aircraft or aircraft used by licenced air carriers in accordance with Regulation (EC) No 1008/2008, the establishment of an embodiment policy;; (5) Point M.A.302 is amended as follows: (a) Point (c) is replaced by the following: (c) When the continuing airworthiness of the aircraft is managed by a continuing airworthiness management organisation approved in accordance with Section A, Subpart G of this Annex (Part M) or when there is a limited contract between the owner and this organisation in accordance with point M.A.201(i)(3), the aircraft maintenance programme and its amendments may be approved through an indirect approval procedure. (i) In that case, the indirect approval procedure shall be established by the continuing airworthiness management organisation as part of the Continuing Airworthiness Management Exposition and shall be approved by the competent authority responsible for that continuing airworthiness management organisation. (ii) The continuing airworthiness management organisation shall not use the indirect approval procedure when this organisation is not under the oversight of the Member State of Registry, unless an agreement exists in accordance with point M.1, paragraph 4(ii), transferring the responsibility for the approval of the aircraft maintenance programme to the competent authority responsible for the continuing airworthiness management organisation.; (b) Point (f) is replaced by the following: (f) For complex motor-powered aircraft, when the maintenance programme is based on maintenance steering group logic or on condition monitoring, the aircraft maintenance programme shall include a reliability programme.; (6) In point M.A.305, point 2 of point (b) is replaced by the following: 2. when required in point M.A.306, the operator's technical log.; (7) Point M.A.306 is amended as follows: (a) The title is replaced by the following:M.A.306 Aircraft technical log system; (b) point (a) is replaced by the following: (a) For CAT, commercial specialised operations and commercial ATO operations, in addition to the requirements of M.A.305, the operator shall use a technical log system containing the following information for each aircraft: 1. information about each flight, necessary to ensure continued flight safety, and; 2. the current aircraft certificate of release to service, and; 3. the current maintenance statement giving the aircraft maintenance status of what scheduled and out of phase maintenance is next due except that the competent authority may agree to the maintenance statement being kept elsewhere, and; 4. all outstanding deferred defects rectifications that affect the operation of the aircraft, and; 5. any necessary guidance instructions on maintenance support arrangements.; (8) Point M.A.402 is replaced by the following: M.A.402 Performance of maintenance Except for maintenance performed by a maintenance organisation approved in accordance with Annex II (Part-145), any person or organisation performing maintenance shall: (a) be qualified for the tasks performed, as required by this part; (b) ensure that the area in which maintenance is carried out is well organised and clean in respect of dirt and contamination; (c) use the methods, techniques, standards and instructions specified in the M.A.401 maintenance data; (d) use the tools, equipment and material specified in the M.A.401 maintenance data. If necessary, tools and equipment shall be controlled and calibrated to an officially recognised standard; (e) ensure that maintenance is performed within any environmental limitations specified in the M.A.401 maintenance data; (f) ensure that proper facilities are used in case of inclement weather or lengthy maintenance; (g) ensure that the risk of multiple errors during maintenance and the risk of errors being repeated in identical maintenance tasks are minimised; (h) ensure that an error capturing method is implemented after the performance of any critical maintenance task; and (i) carry out a general verification after completion of maintenance to ensure the aircraft or component is clear of all tools, equipment and any extraneous parts or material, and that all access panels removed have been refitted.; (9) In point M.A.403, points (b) and (c) are replaced by the following (b) Only the authorised certifying staff, according to points M.A.801(b)1, M.A.801(b)2, M.A.801(c), M.A.801(d) or Annex II (Part-145) can decide, using M.A.401 maintenance data, whether an aircraft defect hazards seriously the flight safety and therefore decide when and which rectification action shall be taken before further flight and which defect rectification can be deferred. However, this does not apply when the MEL is used by the pilot or by the authorised certifying staff. (c) Any aircraft defect that would not hazard seriously the flight safety shall be rectified as soon as practicable, after the date the aircraft defect was first identified and within any limits specified in the maintenance data or the MEL.; (10) In point M.A.502, point (d) is replaced by the following: (d) By derogation from point (a) and point M.A.801(b)2, maintenance of a component while installed or temporarily removed from an ELA1 aircraft used by other than licenced air carriers in accordance with Regulation (EC) No 1008/2008, and performed in accordance with component maintenance data, may be performed by certifying staff referred to in point M.A.801(b)2, except for: 1. overhaul of components other than engines and propellers, and; 2. overhaul of engines and propellers for aircraft other than CS-VLA, CS-22 and LSA. Component maintenance performed in accordance with point (d) is not eligible for the issuance of an EASA Form 1 and shall be subject to the aircraft release requirements provided for in point M.A.801.; (11) In point M.A.504, point (b) is replaced by the following: (b) Unserviceable components shall be identified and stored in a secure location under the control of an approved maintenance organisation until a decision is made on the future status of such component. Nevertheless, for aircraft not used by licenced air carriers in accordance with Regulation (EC) No 1008/2008 and other than complex motor-powered aircraft, the person or organisation that declared the component unserviceable may transfer its custody, after identifying it as unserviceable, to the aircraft owner provided that such transfer is reflected in the aircraft logbook or engine logbook or component logbook.; (12) Point M.A.601 is replaced by the following: M.A.601 Scope This Subpart establishes the requirements to be met by an organisation to qualify for the issue or continuation of an approval for the maintenance of aircraft other than complex motor powered aircraft and components to be installed therein not used by licenced air carriers in accordance with Regulation (EC) No 1008/2008.; (13) Point M.A.606 is amended as follows: Point (g) is replaced by the following: (g) The maintenance organisation shall have sufficient certifying staff to issue M.A.612 and M.A.613 certificates of release to service for aircraft and components. They shall comply with the requirements of Article 5 of Regulation (EU) No 1321/2014; (14) In point M.A.703, point (b) is replaced by the following: (b) Notwithstanding point (a), for licenced air carriers in accordance with Regulation (EC) No 1008/2008, the approval shall be part of the air operator certificate issued by the competent authority, for the aircraft operated.; (15) In point M.A.704 point (a), point 9 is replaced by the following: 9. the list of approved aircraft maintenance programmes, or, for aircraft not used by licenced air carriers in accordance with Regulation (EC) No 1008/2008, the list of generic  and baseline  maintenance programmes.; (16) Point M.A.706 is amended as follows: (a) Point (b) is replaced by the following: (b) For licenced air carriers in accordance with Regulation (EC) No 1008/2008 the accountable manager referred to in point (a) shall be the person who also has corporate authority for ensuring that all the operations of the operator can be financed and carried out to the standard required for the issue of an air operator's certificate.; (b) Point (d) is replaced by the following: (d) For licenced air carriers in accordance with Regulation (EC) No 1008/2008, the accountable manager shall designate a nominated post holder. This person shall be responsible for the management and supervision of continuing airworthiness activities, pursuant to point (c).; (c) Point (k) is replaced by the following: (k) For complex motor-powered aircraft and for aircraft used by licenced air carriers in accordance with Regulation (EC) No 1008/2008, the organisation shall establish and control the competence of personnel involved in the continuing airworthiness management, airworthiness review and/or quality audits in accordance with a procedure and to a standard agreed by the competent authority;; (17) Point M.A.707 is amended as follows: Point (a) is replaced by the following: (a) To be approved to carry out airworthiness reviews and, if applicable, to issue permits to fly, an approved continuing airworthiness management organisation shall have appropriate airworthiness review staff to issue airworthiness review certificates or recommendations referred to in Section A of Subpart I and, if applicable, to issue a permit to fly in accordance with point M.A.711(c): 1. For aircraft used by licenced air carriers in accordance with Regulation (EC) No 1008/2008, and aircraft above 2 730 kg MTOM, except balloons, these staff shall have acquired: (a) at least 5 years' experience in continuing airworthiness, and; (b) an appropriate license in compliance with Annex III (Part-66) or an aeronautical degree or a national equivalent, and; (c) formal aeronautical maintenance training, and; (d) a position within the approved organisation with appropriate responsibilities. (e) Notwithstanding points (a) to (d), the requirement laid down in point M.A.707(a)1(b) may be replaced by 5 years of experience in continuing airworthiness additional to those already required by point M.A.707(a)1(a). 2. For aircraft not used by licenced air carriers in accordance with Regulation (EC) No 1008/2008 of 2 730 kg MTOM and below, and balloons, these staff shall have acquired: (a) at least 3 years' experience in continuing airworthiness, and; (b) an appropriate license in compliance with Annex III (Part-66) or an aeronautical degree or a national equivalent, and; (c) appropriate aeronautical maintenance training, and; (d) a position within the approved organisation with appropriate responsibilities; (e) Notwithstanding points (a) to (d), the requirement laid down in point M.A.707(a)2(b) may be replaced by 4 years of experience in continuing airworthiness additional to those already required by point M.A.707(a)2(a).; (18) Point M.A.708 is amended as follows: (a) In point (b), point (2) is replaced by the following: 2. present the aircraft maintenance programme and its amendments to the competent authority for approval, unless covered by an indirect approval procedure in accordance with point M.A.302(c), and for aircraft not used by licenced air carriers in accordance with Regulation (EC) No 1008/2008 provide a copy of the programme to the owner or operator responsible in accordance with M.A.201;; (b) Point (c) is replaced by the following: (c) In the case of complex motor-powered aircraft or aircraft used for CAT, or aircraft used for commercial specialised operations or commercial ATO operations, when the continuing airworthiness management organisation is not appropriately approved to Part-145 or Part-M.A. Subpart-F, the organisation shall in consultation with the operator, establish a written maintenance contract with a Part-145 or Part-M.A. Subpart-F approved organisation or another operator, detailing the functions specified under M.A.301-2, M.A.301-3, M.A.301-5 and M.A.301-6, ensuring that all maintenance is ultimately carried out by a Part-145 or Part-M.A. Subpart-F approved maintenance organisation and defining the support of the quality functions of M.A.712(b).; (c) The following point (d) is added: (d) Notwithstanding point (c), the contract may be in the form of individual work orders addressed to the Part-145 or Part-M.A. Subpart-F maintenance organisation in the case of: 1. an aircraft requiring unscheduled line maintenance, 2. component maintenance, including engine maintenance.; (19) In point M.A.709, point (b) is replaced by the following: (b) For aircraft not used by licenced air carriers in accordance with Regulation (EC) No 1008/2008, the approved continuing airworthiness management organisation may develop baseline  and/or generic  maintenance programmes in order to allow for the initial approval and/or the extension of the scope of an approval without having the contracts referred to in Appendix I to this Annex (Part M). These baseline  and/or generic  maintenance programmes however do not preclude the need to establish an adequate Aircraft Maintenance Programme in compliance with point M.A.302 in due time before exercising the privileges referred to in point M.A.711.; (20) In point M.A.711 point (a), points 1 and 2 are replaced by the following: 1. manage the continuing airworthiness of aircraft, except those used by licenced air carriers in accordance with Regulation (EC) No 1008/2008, as listed on the approval certificate. 2. manage the continuing airworthiness of aircraft used by licenced air carriers in accordance with Regulation (EC) No 1008/2008, when listed both on its approval certificate and on its Air Operator Certificate (AOC).; (21) In point M.A.712 points (e) and (f) are replaced by the following: (e) For licenced air carriers in accordance with Regulation (EC) No 1008/2008 the M.A. Subpart G quality system shall be an integrated part of the operator's quality system. (f) In the case of a small organisation not managing the continuing airworthiness of aircraft used by licenced air carriers in accordance with Regulation (EC) No 1008/2008, the quality system may be replaced by regular organisational reviews subject to the approval of the competent authority, except when the organisation issues airworthiness review certificates for aircraft above 2 730 kg MTOM other than balloons. In the case where there is no quality system, the organisation shall not contract continuing airworthiness management tasks to other parties.; (22) In point M.A.801, points (c) and (d) are replaced by the following: (c) By derogation from point M.A.801(b)2 for ELA1 aircraft not used in CAT or not used in commercial specialised operations or not used in commercial ATO operations, aircraft complex maintenance tasks listed in Appendix VII may be released by certifying staff referred to in point M.A.801(b)2; (d) By derogation from point M.A.801(b), in the case of unforeseen situations, when an aircraft is grounded at a location where no approved maintenance organisation appropriately approved under this Annex or Annex II (Part-145) and no appropriate certifying staff are available, the owner may authorise any person, with no less than 3 years of appropriate maintenance experience and holding the proper qualifications, to maintain according to the standards set out in Subpart D of this Annex and release the aircraft. The owner shall in that case: 1. obtain and keep in the aircraft records details of all the work carried out and of the qualifications held by that person issuing the certification; and 2. ensure that any such maintenance is rechecked and released by an appropriately authorised person referred to in point M.A.801(b) or an organisation approved in accordance with Section A, Subpart F of this Annex (Part-M), or with Annex II (Part-145) at the earliest opportunity but within a period not exceeding 7 days; and 3. notify the organisation responsible for the continuing airworthiness management of the aircraft when contracted in accordance with point M.A.201 (i), or the competent authority in the absence of such a contract, within 7 days of the issuance of such certification authorisation.; (23) In point M.A.803, point (b) is replaced by the following: (b) For any non-complex motor-powered aircraft of 2 730 kg MTOM and below, sailplane, powered sailplane or balloon, that are not used in CAT, or not used in commercial specialised operations or not used in commercial ATO operations, the pilot-owner may issue a certificate of release to service after limited pilot-owner maintenance as specified in Appendix VIII.; (24) Point M.A.901 is amended as follows: (a) Points (c), (d) and (e) are replaced by the following: (c) For all aircraft used by licenced air carriers in accordance with Regulation (EC) No 1008/2008, and aircraft above 2 730 kg MTOM, except balloons, that are in a controlled environment, the organisation referred to in (b) managing the continuing airworthiness of the aircraft may, if appropriately approved, and subject to compliance with point (k): 1. issue an airworthiness review certificate in accordance with point M.A.710, and; 2. for the airworthiness review certificates it has issued, when the aircraft has remained within a controlled environment, extend twice the validity of the airworthiness review certificate for a period of 1 year each time; (d) For all aircraft used by licenced air carriers in accordance with Regulation (EC) No 1008/2008 and aircraft above 2 730 kg MTOM, except balloons, that (i) are not in a controlled environment, or (ii) which continuing airworthiness is managed by a continuing airworthiness management organisation that does not hold the privilege to carry out airworthiness reviews, the airworthiness review certificate shall be issued by the competent authority upon satisfactory assessment based on a recommendation made by a continuing airworthiness management organisation appropriately approved in accordance with Section A, Subpart G of this Annex (Part M) sent together with the application from the owner or operator. This recommendation shall be based on an airworthiness review carried out in accordance with point M.A.710; (e) For aircraft not used by licenced air carriers in accordance with Regulation (EC) No 1008/2008 of 2 730 kg MTOM and below, and balloons, any continuing airworthiness management organisation approved in accordance with Section A, Subpart G of this Annex (Part M) and appointed by the owner or operator may, if appropriately approved and subject to point (k): 1. issue the airworthiness review certificate in accordance with point M.A.710, and; 2. for airworthiness review certificates it has issued, when the aircraft has remained within a controlled environment under its management, extend twice the validity of the airworthiness review certificate for a period of 1 year each time;; (b) Point (g) is replaced by the following: (g) By derogation from points M.A.901(e) and M.A.901(i)2, for ELA1 aircraft not used in CAT or not used in commercial specialised operations or not used in commercial ATO operations, the airworthiness review certificate may also be issued by the competent authority upon satisfactory assessment, based on a recommendation made by certifying staff formally approved by the competent authority and complying with provisions of Annex III (Part-66) as well as requirements laid down in point M.A.707(a)2(a), sent together with the application from the owner or operator. This recommendation shall be based on an airworthiness review carried out in accordance with point M.A.710 and shall not be issued for more than two consecutive years;; (25) In point M.B.105, point (a) is replaced by the following: (a) In order to contribute to the improvement of air safety, the competent authorities shall participate in a mutual exchange of all necessary information in accordance with Article 15 of Regulation (EC) No 216/2008.; (26) Points M.B.303 and M.B.304 are replaced by the following: M.B.303 Aircraft continuing airworthiness monitoring (a) The competent authority shall develop a survey programme on a risk-based approach to monitor the airworthiness status of the fleet of aircraft on its register. (b) The survey programme shall include sample product surveys of aircraft and shall cover all aspects of airworthiness key risk elements. (c) The product survey shall sample the airworthiness standards achieved, on the basis of the applicable requirements, and identify any findings. (d) Any findings identified shall be categorised against the requirements of this Part and confirmed in writing to the person or organisation accountable according to M.A.201. The competent authority shall have a process in place to analyse findings for their safety significance. (e) The competent authority shall record all findings and closure actions. (f) If during aircraft surveys evidence is found showing non-compliance with this Part or with any other Part, the finding shall be dealt with as prescribed by the relevant Part. (g) If so required to ensure appropriate enforcement action, the competent authority shall exchange information on non-compliances identified in accordance with point (f) with other competent authorities. M.B.304 Revocation and suspension The competent authority shall: (a) suspend an airworthiness review certificate on reasonable grounds in the case of potential safety threat, or; (b) suspend or revoke an airworthiness review certificate pursuant to M.B.903(1).; (27) In point M.B.701, point (a) is replaced by the following: (a) For licenced air carriers in accordance with Regulation (EC) No 1008/2008 the competent authority shall receive for approval with the initial application for the air operator's certificate and where applicable any variation applied for and for each aircraft type to be operated: 1. the continuing airworthiness management exposition; 2. the operator's aircraft maintenance programmes; 3. the aircraft technical log; 4. where appropriate the technical specification of the maintenance contracts between the CAMO and Part-145 approved maintenance organisation.; (28) In M.B.703, point (d) is replaced by the following: (d) In the case of licenced air carriers in accordance with Regulation (EC) No 1008/2008, the information contained on an EASA Form 14 will be included on the air operator's certificate.; (29) In point M.B.902 point (b) is replaced by the following: (b) The competent authority shall have appropriate airworthiness review staff to carry out the airworthiness reviews. 1. For all aircraft used by licenced air carriers in accordance with Regulation (EC) No 1008/2008, and aircraft above 2 730 kg MTOM, except balloons, these staff shall have acquired: (a) at least 5 years' experience in continuing airworthiness, and; (b) an appropriate licence in compliance with Annex III (Part-66) or a nationally recognised maintenance personnel qualification appropriate to the aircraft category (when Article 5(6) refers to national rules) or an aeronautical degree or equivalent, and; (c) formal aeronautical maintenance training, and; (d) a position with appropriate responsibilities. Notwithstanding points (a) to (d), the requirement laid down in point M.B.902(b)1b may be replaced by 5 years of experience in continuing airworthiness additional to those already required by point M.B.902(b)1a. 2. For aircraft not used by licenced air carriers in accordance with Regulation (EC) No 1008/2008 of 2 730 kg MTOM and below, and balloons, these staff shall have acquired: (a) at least 3 years' experience in continuing airworthiness, and; (b) an appropriate licence in compliance with Annex III (Part-66) or a nationally recognised maintenance personnel qualification appropriate to the aircraft category (when Article 5(6) refers to national rules) or an aeronautical degree or equivalent, and; (c) appropriate aeronautical maintenance training, and; (d) a position with appropriate responsibilities. Notwithstanding points (a) to (d), the requirement shown in point M.B.902(b)2b may be replaced by 4 years of experience in continuing airworthiness additional to those already required by point M.B.902(b)2a.; (30) Appendix I is replaced by the following: Appendix I Continuing airworthiness management contract 1. When an owner/operator contracts in accordance with M.A.201 a continuing airworthiness organisation approved pursuant Part-M Subpart-G (CAMO) to carry out continuing airworthiness management tasks, upon request by the competent authority a copy of the contract shall be sent by the owner/operator to the competent authority of the Member State of registry once it has been signed by both parties. 2. The contract shall be developed taking into account the requirements of Part M and shall define the obligations of the signatories in relation to continuing airworthiness of the aircraft. 3. It shall contain as a minimum the:  aircraft registration,  aircraft type,  aircraft serial number,  aircraft owner or registered lessee's name or company details including the address,  CAMO details including the address.  type of operation 4. It shall state the following: The owner/operator entrusts to the CAMO the management of the continuing airworthiness of the aircraft, the development of a maintenance programme that shall be approved by the competent authority as detailed in M.1 and the organisation of the maintenance of the aircraft according to said maintenance programme. According to the present contract, both signatories undertake to follow the respective obligations of this contract. The owner/operator declares, to the best of its belief that all the information given to the CAMO concerning the continuing airworthiness of the aircraft is and will be accurate and that the aircraft will not be altered without prior approval of the CAMO In case of any non-conformity with this contract, by either of the signatories, it will become null. In such a case, the owner/operator will retain full responsibility for every task linked to the continuing airworthiness of the aircraft and the owner will undertake to inform the competent authorities of the Member State of registry within two full weeks.  5. When an owner/operator contracts a CAMO in accordance with M.A.201 the obligations of each party shall be shared as follows: 5.1. Obligations of the CAMO: 1. have the aircraft type in the scope of its approval; 2. respect the conditions to maintain the continuing airworthiness of the aircraft listed below: (a) develop a maintenance programme for the aircraft, including any reliability programme developed, if applicable; (b) declare the maintenance tasks (in the maintenance programme) that may be carried out by the pilot-owner in accordance with point M.A.803(c); (c) organise the approval of the aircraft's maintenance programme; (d) once it has been approved, give a copy of the aircraft's maintenance programme to the owner/operator; (e) organise a bridging inspection with the aircraft's prior maintenance programme; (f) organise for all maintenance to be carried out by an approved maintenance organisation; (g) organise for all applicable airworthiness directives to be applied; (h) organise for all defects discovered during scheduled maintenance, airworthiness reviews or reported by the owner to be corrected by an approved maintenance organisation coordinate scheduled maintenance, the application of airworthiness directives, the replacement of life limited parts, and component inspection requirements; (i) inform the owner each time the aircraft shall be brought to an approved maintenance organisation; (j) manage all technical records; (k) archive all technical records; 3. organise the approval of any modification to the aircraft in accordance with Annex I (Part-21) to Regulation (EU) No 748/2012 before it is embodied; 4. organise the approval of any repair to the aircraft in accordance with the Annex I (Part-21) to Regulation (EU) No 748/2012 before it is carried out; 5. inform the competent authority of the Member State of registry whenever the aircraft is not presented to the approved maintenance organisation by the owner as requested by the approved organisation; 6. inform the competent authority of the Member State of registry whenever the present contract has not been respected; 7. ensure that the airworthiness review of the aircraft is carried out when necessary and ensure that the airworthiness review certificate is issued or a recommendation is sent to the competent authority of the Member State of registry; 8. send within 10 days a copy of any airworthiness review certificate issued or extended to the competent authority of the Member State of registry; 9. carry out all occurrence reporting mandated by applicable regulations; 10. inform the competent authority of the Member State of registry whenever the present contract is denounced by either party. 5.2. Obligations of the owner/operator: 1. have a general understanding of the approved maintenance programme; 2. have a general understanding of this Annex (Part-M); 3. present the aircraft to the approved maintenance organisation agreed with the CAMO at the due time designated by the CAMO's request; 4. not modify the aircraft without first consulting the CAMO; 5. inform the CAMO of all maintenance exceptionally carried out without the knowledge and control of the CAMO; 6. report to the CAMO through the logbook all defects found during operations; 7. inform the competent authority of the Member State of registry whenever the present contract is denounced by either party; 8. inform the CAMO and competent authority of the Member State of registry whenever the aircraft is sold; 9. carry out all occurrence reporting mandated by applicable regulations; 10. inform on a regular basis the CAMO about the aircraft flying hours and any other utilisation data, as agreed with the CAMO; 11. enter the certificate of release to service in the logbooks as mentioned in point M.A.803(d) when performing pilot-owner maintenance without exceeding the limits of the maintenance tasks list as declared in the approved maintenance programme as laid down in point M.A.803(c); 12. inform the CAMO not later than 30 days after completion of any pilot-owner maintenance task in accordance with point M.A.305(a).; (31) Appendix VI is replaced by the following: Appendix VI Continuing Airworthiness Management Organisation Approval referred to in Annex I (Part-M) Subpart G (32) In Appendix VIII: Limited Pilot-Owner Maintenance, point 1 of point (b) is replaced by the following 1. is a critical maintenance task. ANNEX II Annex II (Part-145) to Regulation (EU) No 1321/2014 is amended as follows: (1) The table of contents is amended as follows: (a) The following point 145.A.48 is added: 145.A.48 Performance of maintenance; (2) In point 145.A.30, points (h) and (i) are replaced by the following: (h) Any organisation maintaining aircraft, except where stated otherwise in point (j) shall: 1. in the case of base maintenance of complex motor-powered aircraft, have appropriate aircraft type rated certifying staff qualified as category C in accordance with Part-66 and 145.A.35. In addition the organisation shall have sufficient aircraft type rated staff qualified as category B1, B2 as appropriate in accordance with Part-66 and 145.A.35 to support the category C certifying staff. (i) B1 and B2 support staff shall ensure that all relevant tasks or inspections have been carried out to the required standard before the category C certifying staff issues the certificate of release to service. (ii) The organisation shall maintain a register of any such B1 and B2 support staff. (iii) The category C certifying staff shall ensure that compliance with paragraph (i) has been met and that all work required by the customer has been accomplished during the particular base maintenance check or work package, and shall also assess the impact of any work not carried out with a view to either requiring its accomplishment or agreeing with the operator to defer such work to another specified check or time limit. 2. in the case of base maintenance of aircraft other than complex motor-powered aircraft have either: (i) appropriate aircraft rated certifying staff qualified as category B1, B2, B3, as appropriate, in accordance with Annex III (Part-66) and point 145.A.35 or, (ii) appropriate aircraft rated certifying staff qualified in category C assisted by support staff as specified in point 145.A.35(a)(i). (i) Component certifying staff shall comply with the provisions of Article 5(6) of Regulation (EU) No 1321/2014.; (3) The following point 145.A.48 is inserted: 145.A.48 Performance of maintenance The organisation shall establish procedures to ensure that: (a) after completion of maintenance a general verification is carried out to ensure that the aircraft or component is clear of all tools, equipment and any extraneous parts or material, and that all access panels removed have been refitted; (b) an error capturing method is implemented after the performance of any critical maintenance task; (c) the risk of multiple errors during maintenance and the risk of errors being repeated in identical maintenance tasks are minimised; and, (d) damage is assessed and modifications and repairs are carried out using data specified in point M.A.304.; (4) In point 145.A.65, point (b) is replaced by the following: (b) The organisation shall establish procedures agreed by the competent authority taking into account human factors and human performance to ensure good maintenance practices and compliance with the applicable requirements established in 145.A.25 to 145.A.95. The procedures under this point shall: 1. ensure that a clear work order or contract has been agreed between the organisation and the organisation requesting maintenance to clearly establish the maintenance to be carried out so that aircraft and components may be released to service in accordance with 145.A.50; and, 2. cover all aspects of carrying out maintenance, including the provision and control of specialised services and lay down the standards to which the organisation intends to work.. ANNEX III Annex III (Part-66) to Commission Regulation (EU) No 1321/2014 is amended as follows: (1) In point 66.A.30 point (a), points (3) and 4 are replaced by the following: 3. for category C with respect to complex motor-powered aircraft: (i) 3 years of experience exercising category B1.1, B1.3 or B2 privileges on complex motor-powered aircraft or as support staff according to point 145.A.35, or, a combination of both; or (ii) 5 years of experience exercising category B1.2 or B1.4 privileges on complex motor-powered aircraft or as support staff according to point 145.A.35, or a combination of both; 4. For category C with respect to other than complex motor-powered aircraft: 3 years of experience exercising category B1 or B2 privileges on other than complex motor-powered aircraft or as support staff according to point 145.A.35, or a combination of both;; (2) In point 66.A.70, point (d) is replaced by the following: (d) By derogation from point (c), for aircraft not used by licenced air carriers in accordance with Regulation (EC) No 1008/2008 other than complex motor-powered aircraft, the aircraft maintenance licence shall contain limitations in accordance with point 66.A.50 to ensure that the certifying staff privileges valid in the Member State before the entry into force of this Regulation and the privileges of the converted Part-66 aircraft maintenance licence remain the same.. (3) Appendix V is replaced by the following: Appendix V Application Form  EASA Form 19: (4) Appendix VI is replaced by the following: Appendix VI Aircraft Maintenance Licence referred to in Annex III (Part-66): ANNEX IV The following Annex Va (Part-T) is added to Regulation (EU) No 1321/2014: ANNEX Va PART-T Contents T.1 Competent authority Section A  Technical requirements Subpart A  GENERAL T.A.101 Scope Subpart B  REQUIREMENTS T.A.201 Responsibilities Subpart E  MAINTENANCE ORGANISATION Subpart G  ADDITIONAL REQUIREMENTS FOR CONTINUING AIRWORTHINESS MANAGEMENT ORGANISATIONS APPROVED PURSUANT TO ANNEX I (PART-M) SUBPART G T.A.701 Scope T.A.704 Continuing airworthiness management exposition T.A.706 Personnel requirements T.A.708 Continuing airworthiness management T.A.709 Documentation T.A.711 Privileges T.A.712 Quality system T.A.714 Record-keeping T.A.715 Continued validity of approval T.A.716 Findings Section B  Procedures for competent authorities Subpart A  GENERAL T.B.101 Scope T.B.102 Competent authority T.B.104 Record-keeping Subpart B  ACCOUNTABILITY T.B.201 Responsibilities T.B.202 Findings Subpart G  ADDITIONAL REQUIREMENTS FOR CONTINUING AIRWORTHINESS MANAGEMENT ORGANISATIONS APPROVED PURSUANT TO ANNEX I (PART-M) SUBPART G T.B.704 Continuing oversight T.B.705 Findings T.1 Competent authority For the purpose of this Part, the competent authority for the oversight of the aircraft and the organisations shall be the authority designated by the Member State that has issued the Air Operator Certificate to the operator. SECTION A TECHNICAL REQUIREMENTS SUBPART A GENERAL T.A.101 Scope This section establishes requirements to ensure that continuing airworthiness of aircraft referred to in Article 1(b) is maintained in compliance with the essential requirements of Annex IV to Regulation (EC) No 216/2008 It also specifies the conditions to be met by the persons and organisations responsible for management of the continuing airworthiness and maintenance of such aircraft. SUBPART B CONTINUING AIRWORTHINESS T.A.201 Responsibilities 1. (a) The operator is responsible for the airworthiness of the aircraft and it shall ensure that it is not operated unless the aircraft has a type certificate issued or validated by the Agency; (b) the aircraft is in an airworthy condition; (c) the aircraft holds a valid certificate of airworthiness issued in accordance with ICAO Annex 8; (d) the maintenance of the aircraft is performed in accordance with a maintenance programme which shall comply with the requirements of the State of Registry and the applicable requirements of ICAO Annex 6. (e) any defect or damage affecting the safe operation of the aircraft is rectified to a standard acceptable to the State of Registry; (f) the aircraft complies with any applicable: (i) airworthiness directive or continued airworthiness requirement issued or adopted by the State of Registry; and (ii) mandatory safety information issued by the Agency, including airworthiness directives; (g) a release to service is issued to the aircraft after maintenance by qualified organisations in compliance with the State of Registry requirements. The signed release to service shall contain, in particular, the basic details of the maintenance carried out. (h) the aircraft is inspected, through a pre-flight inspection, before each flight (i) all modifications and repairs comply with the airworthiness requirements established by the State of Registry (j) the following aircraft records are available until the information contained has been superseded by new information equivalent in scope and detail but not less than 24 months: (1) the total time in service (hours, cycles and calendar time, as appropriate) of the aircraft and all life-limited components; (2) current status of compliance with T.A.201 (1)(f) requirements; (3) current status of compliance with the maintenance programme; (4) current status of modifications and repairs together with appropriate details and substantiating data to demonstrate that they comply with the requirements established by the State of Registry. 2. The tasks specified in T.A.201 (1) shall be controlled by the operator's continuing airworthiness management organisation. For this purpose the organisation shall comply with the additional requirements of T.A. Subpart G 3. The continuing airworthiness management organisation referred to in (2) shall ensure that the maintenance and release of the aircraft are performed by a maintenance organisation meeting the requirements of Subpart E. For this purpose, when the continuing airworthiness management organisation does not meet the requirements of subpart E itself, it shall establish a contract with such organisations. SUBPART E MAINTENANCE ORGANISATION The continuing airworthiness management organisation shall ensure that the aircraft and its components are maintained by organisations complying with the following requirements: (1) The organisation holds a maintenance organisation approval issued or acceptable to the State of Registry. (2) The scope of approval of the organisation includes the appropriate aircraft and/or component capability. (3) The organisation has established an occurrence reporting system which ensures that any identified condition of an aircraft or component which endangers the flight safety is reported to the operator, the competent authority of the operator, the organisation responsible for the type design or supplemental type design and the continuing airworthiness management organisation. (4) The organisation has established an organisation's manual providing a description of all the procedures of the organisation. SUBPART G ADDITIONAL REQUIREMENTS FOR CONTINUING AIRWORTHINESS MANAGEMENT ORGANISATIONS APPROVED PURSUANT TO ANNEX I (PART-M) SUBPART G T.A.701 Scope This Subpart establishes the requirements to be met in addition to the requirements of Part-M Subpart G by an organisation approved in accordance with Part-M Subpart G to control the tasks specified in T.A.201 T.A.704 Continuing airworthiness management exposition In addition to the requirements of M.A.704, the exposition shall contain procedures specifying how the continuing airworthiness management organisation ensures compliance with Part-T T.A.706 Personnel requirements In addition to the requirements of M.A.706, the M.A.706 (c) and (d) personnel shall have adequate knowledge of the applicable third country regulations. T.A.708 Continuing airworthiness management Notwithstanding M.A.708, for aircraft managed under the requirements of Part-T the approved continuing airworthiness management organisation shall: (a) ensure that the aircraft is taken to a maintenance organisation whenever necessary; (b) ensure that all maintenance is carried out in accordance with the maintenance programme; (c) ensure the application of the T.A.201 (1)(f) mandatory information; (d) ensure that all defects discovered during scheduled maintenance or reported are corrected by the maintenance organisation in accordance with the maintenance data acceptable to the State of Registry; (e) coordinate scheduled maintenance, the application of the T.A.201 (1)(f) mandatory information, the replacement of life-limited parts, and component inspection to ensure the work is carried out properly; (f) manage and archive the continuing airworthiness records required by T.A.201 (1)(j); (g) ensure that modifications and repairs are approved in accordance with the requirements of the State of Registry. T.A.709 Documentation Notwithstanding M.A.709(a) and (b), for every aircraft managed following the requirements of Part-T the continuing airworthiness management organisation shall hold and use applicable maintenance data acceptable to the State of Registry. T.A.711 Privileges A continuing airworthiness management organisation approved in accordance with Part-M Subpart G may perform the tasks specified in T.A.708 for the aircraft included in its Air Operator Certificate provided that the organisation has established procedures, approved by the competent authority, to ensure compliance with Part-T. T.A.712 Quality system In addition to the requirements of M.A.712, the continuing airworthiness management organisation shall ensure that the quality system monitors that all the activities under this Subpart are performed in accordance with the approved procedures. T.A.714 Record-keeping In addition to the requirements of M.A.714(a), the organisation shall keep the records required by T.A.201(1)(j). T.A.715 Continued validity of approval In addition to the conditions of M.A.715(a) for an organisation managing the continuing airworthiness pursuant this Subpart, the approval shall remain valid subject to: (a) the organisation complying with the applicable requirements of Part-T; and (b) the organisation ensuring that any person authorised by the competent authority is granted access to any of its facilities, aircraft or documents related to its activities, including any subcontracted activities, to determine compliance with this Part. T.A.716 Findings After receipt of notification of findings according to T.B.705, the continuing airworthiness management organisation approval shall define a corrective action plan and demonstrate corrective action to the satisfaction of the competent authority within a period agreed with this authority. SECTION B ADDITIONAL PROCEDURES FOR COMPETENT AUTHORITIES SUBPART A GENERAL T.B.101 Scope This Section establishes the administrative requirements to be followed by the competent authorities in charge of the application and enforcement of Section A of this Part-T. T.B.102 Competent authority 1. General A Member State shall designate a competent authority with allocated responsibilities as referred to in T.1. This competent authority shall establish documented procedures and an organisational structure. 2. Resources The number of staff shall be appropriate to carry out the requirements as detailed in this Section 3. Qualification and training All staff involved in Part-T activities shall be appropriately qualified and have the appropriate knowledge, experience, initial training and continuation training to perform their allocated tasks. 4. Procedures The competent authority shall establish procedures detailing how compliance with this Part is accomplished. T.B.104 Record-keeping 1. The requirements of M.B.104(a), (b) and (c) of Annex I shall apply. 2. The minimum records for the oversight of each aircraft shall include, at least, a copy of: a) the aircraft's certificate of airworthiness, b) all relevant correspondence relating to the aircraft, c) reports from any inspection and survey performed to the aircraft, d) details of any exemption and enforcement action(s). 3. All records specified in T.B.104 shall be made available, upon request, to another Member State, the Agency or the State of Registry. 4. The records specified in (2) shall be retained until 4 years after the end of the dry lease-in period. T.B.105 Mutual exchange of information The requirements of M.B.105 of Annex I shall apply. SUBPART B ACCOUNTABILITY T.B.201 Responsibilities 1. The competent authority as specified in T.1 is responsible for conducting inspections and investigations, including aircraft surveys, in order to verify that the requirements of this Part are complied with. 2. The competent authority shall perform inspections and investigations before the approval of the dry lease in agreement in accordance with ARO.OPS.110 (a)(1), to verify that the requirements of T.A.201 are then complied with. 3. The competent authority shall ensure coordination with the State of Registry as necessary to exercise the oversight responsibilities of the aircraft contained in this Annex Va (Part-T). T.B.202 Findings 1. A level 1 finding is any significant non-compliance with the Part-T requirements which lowers the safety standard and hazards seriously the flight safety. 2. A level 2 finding is any non-compliance with the Part-T requirements which could lower the safety standard and possibly hazard the flight safety. 3. When a finding is detected during inspections, investigations, aircraft surveys or by other means, the competent authority shall: a) take measures as necessary, such as the grounding of the aircraft, to prevent the continuation of the non-compliance, b) require corrective actions appropriate to the nature of the finding to be taken. 4. For level 1 findings, the competent authority shall require appropriate corrective action to be taken before further flight and notify the State of Registry. SUBPART G ADDITIONAL REQUIREMENTS FOR CONTINUING AIRWORTHINESS MANAGEMENT ORGANISATIONS APPROVED PURSUANT TO ANNEX I (PART-M) SUBPART G T.B.702 Initial approval In addition to the requirements of M.B.702, when the organisation's continuing airworthiness management exposition contains procedures to manage the continuing airworthiness of aircraft referred to in Article 1(b), the competent authority shall establish that those procedures comply with Part-T and it shall verify that the organisation complies with the Part-T requirements. T.B.704 Continuing oversight In addition to the requirements of M.B.704, a relevant sample of aircraft referred to in Article 1(b) managed by the organisation shall be surveyed in every 24-month period. T.B.705 Findings In addition to the requirements of M.B.705, for organisations managing the continuing airworthiness of aircraft referred to in Article 1(b) the competent authority shall also take actions when during audits, ramp inspections or by other means evidence is found showing non-compliance with the Part-T requirements.